Title: From John Adams to John Quincy Adams, October 1815
From: Adams, John
To: Adams, John Quincy



My very dear sir
Quincy Oct 1815

Mr John C. Gray, Son of your Friend the once Lt. Governor will present this Letter to you. By the Letter, C. in his name, I presume, is signified Chipman, for he is a Grandson by his Mother of John Chipman Esquire a Barrister at Law in Marblehead, with whom I lived very pleasantly a Week at a Tavern in Pownalborough in 1764.
Mr Gray proposes to travel, all over Europe, but wishes for your Advice. Our young Countrymen have an enthusiastic Propensity to Travel: but your Experience as well as your reason will forbid you to indulge him in any extravagant Rambles. Everett, Ticknor are gone and Prescott wishes to go to Athens. God knows whether We Shall not have Crusades repeated in the 19th Century. When will Men be judicious in their Travels, any more than in their private Lives, in their politicks or Religion at home?
There is no Topick of Conversation here, but the devastations of the Hurricane on the 23d of Septr. the day of the Equinox. The details you will See in the Newspapers. Though I have suffered as little as any body, yet an hundred Cord of Wood, ranging Timber and Ship timber, have been blown down besides a great number of valuable Apple Trees on my Farm at Mount Wollaston. Light Buildings Fences and Fruit Trees have Suffered here at home in proportion. But none of these things affect me like the Accident unfortunately befallen my Brother. A Barn of his blown over, and his Activity at 77 years of Age could not be restraind from assisting his Son and his Workmen in taking down the Fragments of the ruins when part of the roof fell and crushed him to the Ground. He Still lives and We hope for his recovery. But he is not out of Danger. Almost deaf for many Years, blind of one Eye and now confined to his bed, he still talks and laughs.
The late Gale, Tornado, Hurricane, call it what you will exceeded any Thing ever known in this Country in the merory of any Person now living. It was far more violent than that in the night between 6th. and 7th. of October 1804. You and I, in 1778 Saw heard and felt a more violent Hurricane, for Several days and nights, on board the Boston Frigate in the Gulph Stream. But I find that a Good Ship commanded by Experienced Officers, obeyed by hardy seamen, can Scudd away before Winds And Waves that would level Houses and Forests on Shore.
There is a temporary calm in our Ocean and Atmosphere of Politicks: but Something or other will Soon occur to kick up a Dust, and conjure up a Breeze. Never fear a stagnation of Air or Water in our Climate.
It is asserted that Mr Strong will not serve another Year. Mr Gore, Mr Otis, Mr Dexter Mr Dearborne, are named. I wonder Mr B. Austin is not. I believe he would be more agreable to the southern States than any other Man.
Mr Monroe is to be President, Mr Tompkins, Mr Clinton, Vice P. unless Mr B. Austin should supplant them both.
Love to the Mother and all her Sons
A.